Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending of which claims 1, 9 and 16 are independent.

Drawings
2.	Applicant’s drawings filed on 10/10/2019 has been inspected and it is compliance with MPEP 608.02.

Specification
3.	The specification filed on 10/10/2019 is acceptable for examination proceedings.

Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because:
Independent claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites providing a first and a second implementation of a software programs having the same functionality wherein the second implementation includes a comparing a first plurality of outputs from the second implementation to a second plurality of outputs from another software program by providing a plurality of input samples to both implementation.
The limitation of providing both the a first and second implementation of a software program, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and nothing in the claim element precludes the step from practically being performed in the mind. For example, “providing a first and a second implementations of the software program” in the context of this claim encompasses the user manually writing and providing the two software programs on papers for visual inspection. 
Similarly, the limitation of “comparing a first plurality of outputs from the second implementation to a second plurality of outputs from another software program by providing a plurality of input samples”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “comparing” in the context of this claim encompasses the user manually calculating the outputs of the two algorithms or programs using a plurality of the input samples. Nothing in the claim elements precludes the step from practically being performed in mind since the operations in the two program written on the piece of papers could be simple mathematical operations. Likewise the outputs executed by the two 
f a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim doesn’t recite any additional element that integrates the abstract idea into a practical application that imposes any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there is no additional element recited to perform both the providing and the comparing steps. Thus the claim is not patent eligible.

Independent claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating a slow implementation of an original software program wherein the slow implementation includes a plurality of encoded dummy operations and providing the slow implementation of the original software generating a plurality of input samples and providing the plurality of input samples to the original software program and to the slow implementation of the software program.
The limitation of generating and providing a slow implementation of an original software program and generating and providing a plurality of input samples, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “providing program to subscriber of a service providing access to the inputs and outputs” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “to subscriber” language, “generating and providing of a slow implementation of the original software and the generating and providing of the plurality input samples” in the context of this claim encompasses the user manually generating or writing both the programs and the plurality of input samples on the piece of paper and providing the written programs and the input samples on the papers for visual inspection. 
Similarly, the limitation of comparing, a first plurality of outputs received from another software program to a second plurality of outputs received from the slow implementation in response to receiving the plurality of input samples; and determining, if the first plurality of outputs substantially equals by the subscriber” language, “comparing and determining” in the context of this claim encompasses the user manually calculating the outputs of the two algorithms or programs using a plurality of the input samples. Nothing in the claim elements precludes the steps from practically being performed in mind. Since the operations in the two program written on the piece of papers could be simple mathematical operations. Likewise the outputs executed by the two programs/algorithms could be simple mathematical operations results that could be performed in mind or using a piece of paper and a pen and the two calculated outputs/results could be visually compared.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recite additional element – using a subscriber to perform both the comparing and determining steps. The subscriber in both steps is recited at a high-level of generality (i.e., as a generic processor/computer performing a generic computer function of comparing and 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there is additional element using the subscriber to perform both the comparing and the determining amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus the claim is not patent eligible.

Independent claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating a slow implementation of an original software program wherein the slow implementation includes a plurality of encoded dummy operations and providing the slow implementation of the original software program to the inputs and outputs of the original software program; generating a plurality of input samples and providing the plurality of input samples to the original software program and to the slow implementation of the software program.
The limitation of generating and providing a slow implementation of an original software program and generating and providing a plurality of input samples, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “providing the second implementation to third entity; the third entity providing a plurality of input samples to the second implementation and to a suspected copy of the first implementation,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “to subscriber” language, “generating and providing of a slow implementation of the original software and the generating and providing of the plurality input samples” in the context of this claim encompasses the user manually generating or writing both the programs and the plurality of input samples on the piece of paper and providing the written programs and the input samples on the papers for visual inspection. 
Similarly, the limitation of comparing, a first plurality of outputs received from another software program to a second plurality of outputs received from the slow implementation in response to receiving the plurality of input samples; and determining, if the first plurality of outputs substantially equals the second plurality of outputs, as drafted, is a process that, under its broadest 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recite additional element – the third entity comparing the plurality of outputs. The subscriber in both steps is recited at a high-level of generality (i.e., as a generic processor/computer performing a generic computer function of comparing and determining based on performing basic calculation that can be performed by a generic computers) such that it amounts no more than mere instructions to apply the exception using a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there is additional element using the subscriber to perform both the comparing and the determining amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus the claim is not patent eligible.

Internet Communications
6. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 9-11, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vstovskiy et al. (US Pub. No. US 2009/0094601 A1, hereinafter refer as to Vstovskiy) in view of Brody (2001/0051928 A1, hereinafter refer as to Brody).

Vstovskiy provide Device for protecting software of electronic computing programmable devices from unsanctioned usage, copying, modification, distribution and research.

Brody provide an arrangement, method, and system for personalizing published software according to the specific authorized user, and thereby offering protection against unauthorized copying and distribution by discouraging the authorized user from indiscriminately making and distributing unauthorized copies.

As per claim 1, Vstovskiy discloses a method for protecting a software program from copying (fig. 2 depicted a method and device for protecting a software program from unauthorized use, i.e. (software modules 8, 9, 10) residing in a programmable computer device 20 and another part (software modules 11, 12) securely stored in a software protection device 30, for example), the method comprising: providing a first implementation of the software program (fig. 2 depicted computer device 20 includes module 8 comprising a software, for example); providing a second implementation of the software program (fig. 2 depicted the second part includes module 11 comprising the said at least one functional fragment extracted from the first part and stored securely in the read-proof non-volatile memory of the said software protection device and module 12 comprising a communication interface for communication with the programmable computer device 20, for example), wherein the second implementation provides a same functionality as the first implementation (fig. 2 and furthermore para. 0121-0122 discloses modules 8 and 11 are main functional components of the protected software program, modules 9, 10, 12 are secondary modules comprising drivers supporting the functioning of the main components, for example), an execution time of the second implementation compared to the first implementation (para. 0018 discloses operation of software protected by means of hardware keys plugged into an I/O port of the PEC requires key identification (i.e. a key code is queried and compared against the one stored in the program), for example); and comparing the second implementation to another software program to detect a copy of the first implementation by comparing a first plurality of outputs from the second implementation to a second plurality of outputs from the another software program (para. 0144 discloses software protection device shall be connected to the programmable computer device or a programmable computer device prior to use the software, otherwise the software would bring up a message informing of the failure to detect the software protection device and deny further access, for example) when a plurality of input samples is provided to both the second implementation and to the another software program (para. 0018  discloses the operation of software protected by means of hardware keys plugged into an I/O port of the PEC requires key identification (i.e. a key code is queried and compared against the one stored in the program). Based on identification result, the software follows a pre determined operation protocol, for example).  

Vstovskiy discloses wherein the second implementation includes a plurality of dummy operations to increase a number of operations.

However, Brody discloses wherein the second implementation includes a plurality of dummy operations to increase a number of operations (para. 0018 discloses although it may be effectively impossible for an attacker to generate serial numbers that will pass the validation test, it is still feasible for a sophisticated attacker to modify the software to bypass the disabling code and thereby evade the program termination that would normally result from an invalid serial number. In practice, this can be done by modifying the validation function of the software to operate as if all serial numbers are valid (including otherwise bogus serial numbers). Once the validation function code is located within the software, it is practically as easy to make such a modification as it is to alter the embedded serial number. Thus, despite the technique disclosed by Samson, it is still possible to modify the protected software to substitute an untrackable bogus serial number, or delete the serial number altogether and thereby produce fully-functional unauthorized copies of the software for which no registered authorized user can be held accountable. The principal value of Samson is therefore in enforcing license compliance among visible registered authorized users, rather than in preventing or deterring unauthorized copying and distribution in general, for example). 

Vstovskiy and Brody are analogues art because they both are directed to Protects software unauthorized use and one ordinary skill in the art would have had a reasonable expectation of success to modify Vstovskiy with Brody because they are from the same field of endeavor. 

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filling date of applicant’s claimed invention to combine the teachings of Brody with the teachings of Vstovskiy in order to the protection of computer software  [Brody: para. 0001].   

As per claim 2 as applied above, Vstovskiy as modified Brody wherein the second implementation of the software program is provided to a subscriber of the first implementation (para. 0023 of Vstovskiy discloses  methods require the appliance to include an implementation of cryptographic algorithms and hold cryptographic keys in order to gain access to the content, for example), wherein the second implementation is usable by the subscriber to verify that the second implementation has a same functionality as the first implementation (para. 0034 of Vstovskiy discloses  an easy tool for software manufactures and distributors allowing for simple, reliable and efficient software protection eliminating the need for encryption and decryption, creation, verification, and use of unique key media or security codes, for example).  

As per claim 3 as applied above, Vstovskiy as modified Brody discloses wherein the another software program is a subsequent implementation of the first implementation of the software program (para. 0081 discloses the processor of the software protection device executes the functional software fragment or programs and produces the result data, which are sent back to the programmable computer device to enable subsequent execution of the remaining part of the software program on the programmable computer device, for example).  

As per claim 4 as applied above, Vstovskiy as modified Brody discloses wherein the plurality of dummy operations comprises an identity function (para. 0018 of Brody discloses although it may be effectively impossible for an attacker to generate serial numbers that will pass the validation test, it is still feasible for a sophisticated attacker to modify the software to bypass the disabling code and thereby evade the program termination that would normally result from an invalid serial number  

As per claim 9, Vstovskiy discloses a method for determining if a software program is a copy (fig. 2 depicted a method and device for protecting a software program from unauthorized use, i.e. (software modules 8, 9, 10) residing in a programmable computer device 20 and another part (software modules 11, 12) securely stored in a software protection device 30, for example), the method comprising: generating a slow implementation of an original software program (fig. 2 depicted computer device 20 includes module 8 comprising a software, for example), wherein the slow implementation includes a plurality of encoded dummy operations to cause the slow implementation to have a relatively longer execution time than the original software program (para. 0029 discloses the methods involving complex encryption algorithms make the programs bulky and slow up downloading of the files from the network, for example); providing the slow implementation of the original software program to a subscriber of a service providing access to the inputs and outputs of the original software program (para. 0014 discloses The software protection based on registration data input and interaction with the software supplier does not require any hardware protection although it can only prevent unauthorized distribution, for example); generating a plurality of input samples and providing the plurality of input samples to the original software program and to the slow implementation of the software program (para. 0160 discloses encryption/decryption keys are generated within the software protection device using a program for generating cryptographic keys, wherein both the program and generated keys are securely stored in the protected part of the non-volatile memory of the software protection device, for example); comparing, by the subscriber, a first plurality of outputs received from another software program to a second plurality of outputs received from the slow implementation in response to receiving the plurality of input samples  (para. 0018 discloses operation of software protected by means of hardware keys plugged into an I/O port of the PEC requires key identification (i.e. a key code is queried and compared against the one stored in the program), for example); and determining, by the subscriber, if the first plurality of outputs substantially equals the second plurality of outputs (para. 0009 discloses the product activation solution is tied to the user's hardware, any change in the user's hardware creates an obstacle to the ability to positively identify the user's machine. Replacing one machine by another requires the user to re-activate the softwar, for example).  

Vstovskiy discloses wherein the slow implementation includes a plurality of encoded dummy operations.

However, Brody discloses wherein the slow implementation includes a plurality of encoded dummy operations (para. 0018 discloses although it may be effectively impossible for an attacker to generate serial numbers that will pass the validation test, it is still feasible for a sophisticated attacker to modify the software to bypass the disabling code and thereby evade the program termination that would normally result from an invalid serial number. In practice, this can be done by modifying the validation function of the software to operate as if all serial numbers are valid (including otherwise bogus serial numbers). Once the validation function code is located within the software, it is practically as easy to make such a modification as it is to alter the embedded serial number. Thus, despite the technique disclosed by Samson, it is still possible to modify the protected software to substitute an untrackable bogus serial number, or delete the serial number altogether and thereby produce fully-functional unauthorized copies of the software for which no registered authorized user can be held accountable. The principal value of Samson is therefore in enforcing license compliance among visible registered authorized users, rather than in preventing or deterring unauthorized copying and distribution in general, for example). 

Vstovskiy and Brody are analogues art because they both are directed to Protects software unauthorized use and one ordinary skill in the art would have had a reasonable expectation of success to modify Vstovskiy with Brody because they are from the same field of endeavor. 

Brody: para. 0001].   

As per claim 10 as applied above, Vstovskiy as modified Brody discloses storing the original software program on a server for access by the subscriber (para. 0023 of Vstovskiy discloses methods require the appliance to include an implementation of cryptographic algorithms and hold cryptographic keys in order to gain access to the content; therefore the cryptographic methods and keys must reside within the reach of the application, for example). 

As per claim 11 as applied above, Vstovskiy as modified Brody discloses comparing a first execution time for executing the slow implementation to a second execution time for executing the original software program (para. 0018 of Vstovskiy discloses operation of software protected by means of hardware keys plugged into an I/O port of the PEC requires key identification (i.e. a key code is queried and compared against the one stored in the program), for example)



As per claim 15 as applied above, Vstovskiy as modified Brody discloses wherein the another software program is modified version of the original software program (see para. 0004, 0026, 0031, 0032, 0055, 0102 of Brody)  

As per claim 16, Vstovskiy discloses A method for protecting a software program from copying (fig. 2 depicted a method and device for protecting a software program from unauthorized use, i.e. (software modules 8, 9, 10) residing in a programmable computer device 20 and another part (software modules 11, 12) securely stored in a software protection device 30, for example), the method comprising: generating, by a first entity, a first implementation of the software program (fig. 2 depicted computer device 20 includes module 8 comprising a software, for example); generating a second implementation of the software program (fig. 2 depicted computer device 20 includes module 8 comprising a software, for example), wherein the second implementation provides a same functionality as the first implementation (fig. 2 depicted the second part includes module 11 comprising the said at least one functional fragment extracted from the first part and stored securely in the read-proof non-volatile memory of the said software protection device and module 12 comprising a communication interface for communication with the programmable computer device 20, for example), and providing the second implementation to third entity; the third entity providing a plurality of input (fig. 2 and furthermore para. 0121-0122 discloses modules 8 and 11 are main functional components of the protected software program, modules 9, 10, 12 are secondary modules comprising drivers supporting the functioning of the main components, for example), the suspected copy from a second entity, and in response, receiving a plurality of outputs from the second implementation and the suspected copy; the third entity comparing the plurality of outputs from the second implementation to the plurality of outputs from the suspected copy (para. 0018 discloses operation of software protected by means of hardware keys plugged into an I/O port of the PEC requires key identification (i.e. a key code is queried and compared against the one stored in the program), for example); and determining that the suspected copy is a copy of the first implementation if the plurality of outputs from the second implementation is substantially the same as the outputs from the suspected copy (para. 0020 discloses     software protection comprise supplying with the licensed software a key with software fragments intentionally removed from the external media and embedded in a hidden form into the memory of the key. As the software is run, the missing fragments are read from the key memory into the system memory, decoded and executed. Using key media with unique codes ensures copy protection of software and/or prevents its unauthorized distribution by both authorized and unauthorized users , for example).

Vstovskiy discloses wherein the second implementation includes a plurality of encoded dummy operations.

However, Brody discloses wherein the second implementation includes a plurality of encoded dummy operations (para. 0018 discloses although it may be effectively impossible for an attacker to generate serial numbers that will pass the validation test, it is still feasible for a sophisticated attacker to modify the software to bypass the disabling code and thereby evade the program termination that would normally result from an invalid serial number. In practice, this can be done by modifying the validation function of the software to operate as if all serial numbers are valid (including otherwise bogus serial numbers). Once the validation function code is located within the software, it is practically as easy to make such a modification as it is to alter the embedded serial number. Thus, despite the technique disclosed by Samson, it is still possible to modify the protected software to substitute an untrackable bogus serial number, or delete the serial number altogether and thereby produce fully-functional unauthorized copies of the software for which no registered authorized user can be held accountable. The principal value of Samson is therefore in enforcing license compliance among visible registered authorized users, rather than in preventing or deterring unauthorized copying and distribution in general, for example). 

Vstovskiy and Brody are analogues art because they both are directed to Protects software unauthorized use and one ordinary skill in the art would have had a reasonable expectation of success to modify Vstovskiy with Brody because they are from the same field of endeavor. 

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filling date of applicant’s claimed invention to combine the teachings of Brody with the teachings of Vstovskiy in order to the protection of computer software  [Brody: para. 0001].   

As per claim 17 as applied above, Vstovskiy as modified Brody discloses wherein the plurality of encoded dummy operations is provided to increase a number of operations and an execution time of the second implementation compared to the first implementation (para. 0018 discloses operation of software protected by means of hardware keys plugged into an I/O port of the PEC requires key identification (i.e. a key code is queried and compared against the one stored in the program), for example);

As per claim 19 as applied above, Vstovskiy as modified Brody discloses wherein the third entity is different than the first and second entities (para. 0045 of Vstovskiy discloses the content protection means can be multilevel, i.e. it can provide different kinds of protection applied step-wise, for example). 

8.	Claims 5-7, 13-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vstovskiy et al. (US Pub. No. US 2009/0094601 A1, hereinafter refer as to Vstovskiy) in view of Brody (2001/0051928 A1, hereinafter refer as to Brody) and further in view of Ghosh et al. (2018/0268130 A1, hereinafter refer as to Ghosh).

Ghosh provide computer program security from malicious analysis and modification of software applications. 

As per claims 5, 13 and 18 as applied above, Vstovskiy as modified Brody discloses all claimed invention except for wherein the identity function is implemented in the second implementation using a lookup table.  

However, Ghosh discloses wherein the identity function is implemented in the second implementation using a lookup table (para. 0055, 0152 discloses such as white-box cryptography, were proposed to improve key management in encrypted systems. However, researchers have since developed solutions to extract the key from such systems. Once the key is available, deciphering the encrypted ISA is straightforward regardless of the strength of the encryption algorithm, for example).

Vstovskiy as modified Brody and Ghosh are analogues art because they both are directed to providing computer program security from malicious analysis and modification of software applications and one ordinary skill in the art would have had a reasonable expectation of success to modify Vstovskiy as modified Brody with Ghosh because they are from the same field of endeavor. 

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filling date of applicant’s claimed invention to combine the teachings of Brody with the teachings of Vstovskiy in order for  providing computer program security from malicious analysis and modification of software applications [Ghosh: para. 0003].   

As per claim 6 as applied above, Vstovskiy as modified Brody further modified by Ghosh discloses wherein the identity function is encoded (para. 0429 of Ghosh discloses  software to be protected can be executed, encoded or processed with one or more embodiments of the invention. The processed, encoded or executed software can then be distributed to customers. The distribution can be in a form of storage media (e.g. disk) or electronic copy, for example). 

The same motivational statement applies as set forth above in claim 5.

As per claims 7, 14 and 20 as applied above, Vstovskiy as modified Brody further modified by Ghosh discloses adding an inverse of the encoded identity function (para. 0330, 0390 and claim 3 of Ghosh discloses the data values of the protected application using an execution environment data value as an operand; and applying the inverse of the at least one operation using the same execution environment data value as an operand, for example).   
The same motivational statement applies as set forth above in claim 5.

9.	Claims 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vstovskiy et al. (US Pub. No. US 2009/0094601 A1, hereinafter refer as to Vstovskiy) in view of Brody (2001/0051928 A1, hereinafter refer as to Brody) and further in view of Wolfson et al. (2020/0117532 A1, hereinafter refer as to Wolfson).

Wolfson provide systems, hardware, software, computer-readable media, and methods directed to processes for using machine learning in connection with IoT-triggered preemptive measures in a datacenter.

As per claims 8 and 12 as applied above, Vstovskiy as modified Brody discloses all claimed invention except for wherein the software program is a trained machine-learning model.

However, Wolfson discloses wherein the software program is a trained machine-learning model (para. 0017 discloses data protection software(s) and IoT detection devices are connected into a single system that improves the overall protection that can be provided to the datacenter and furthermore para. 0018 discloses a machine learning process, and the machine learning process may employ data from actual events that have occurred and/or the machine learning process may be run using hypothetical data generated in connection with a model or simulation, for example). 

Vstovskiy as modified Brody and Wolfson are analogues art because they both are directed to processes for using machine learning in connection with IoT-triggered preemptive measures in a datacenter and one ordinary skill in the art would have had a reasonable expectation of success to modify Vstovskiy as modified Brody with Wolfson because they are from the same field of endeavor. 

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filling date of applicant’s claimed invention to combine the teachings of Wolfson  with the teachings of Brody as modified by Vstovskiy in Wolfson: para. 0002].   

Pertinent Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mullor (Pub. No.: US 2003/0120938 A1) provide protects software unauthorized use and from unauthorized analysis or modification reliably, by creating a key associated with the token that replaced portion of program code.

Feng (Patent No.: US 5,826,009) provide a software protection system for a dedicated computer and, more particularly, to an integrated, hardware- and software-based arrangement for totally preventing software from being appropriated or copied by sealing.

Bang et al. (Patent No.: US 9,407,857 B2) provide Protection against unauthorized copying of digital media content is achieved by receiving information from a client device related to its storing function used to store digital media content that is to be sent to the client device; and performing a procedure to protect against unauthorized copying of the digital media content if the client device is able to store the digital media content using its storing function.

Akita (Pub. No.: US 2003/0235125 A1) provide An information detecting circuit for detecting whether copyright protecting information inserted in recording data is illegal or not is provided. The information detecting circuit is provided so as to detect recording data modulated by a predetermined modulating circuit. When the information detecting circuit determines that the copyright protecting information is illegal, at least the illegal copyright protecting information is prevented from being recorded on a recording medium as it is. With such a configuration, when the detecting operation of the information detecting circuit is performed on a hardware level, the possibility of illegal data copying by altering software, for example, can be eliminated completely.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
February 9, 2022
/ABIY GETACHEW/         Primary Examiner, Art Unit 2434